Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/100,178 filed on 11/20/20 has a total of 20 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20150058582 to Baldwin et al. (hereinafter Baldwin).
With regards to claims 1, 8 and 15 Baldwin teaches a method for storing data, the method comprising:
obtaining data [paragraphs 55-60];
applying an erasure coding procedure to the data to obtain a plurality of data chunks and a parity chunk [paragraphs 55-60, 63, 72, 73, 81, 83, 86, 103];
deduplicating the plurality of data chunks to obtain a plurality of deduplicated data chunks [paragraphs 55-60, 63, 72, 73, 81, 83, 86, 103]; and
storing, across a plurality of nodes, the plurality of deduplicated data chunks and the parity chunk [paragraphs 55-60, 63, 72, 73, 81, 83, 86, 103].

With further regards to claim 15, Baldwin teaches a data cluster [fig 3], comprising:
a plurality of data nodes comprising an accelerator pool [fig 3 element 302] and a non-accelerator pool [fig 3 element 306], wherein the accelerator pool comprises a data node [paragraphs 50-51], and the nonaccelerator pool comprises a plurality of data nodes [paragraphs 50-51]. 

With regards to claims 2 and 9, Baldwin teaches the method of claim 1, wherein the erasure coding procedure is applied by a deduplicator executing on a node in an accelerator pool, wherein the plurality of nodes is located is a non-accelerator pool, and 

With regards to claims 3, 10 and 16, Baldwin teaches the method of claim 1, wherein applying the erasure coding procedure comprises:
dividing the data into data chunks [paragraphs 55-60, 63, 72, 73, 81, 83, 86, 103];
selecting, from the data chunks, the plurality of data chunks [paragraphs 55-60, 63, 72, 73, 81, 83, 86, 103]; and
generating the parity chunk using the plurality of data chunks [paragraphs 55-60, 63, 72, 73, 81, 83, 86, 103].

With regards to claims 4, 11 and 17, Baldwin teaches the method of claim 1, wherein the parity chunk comprises a P parity value [paragraphs 55-60, 63, 72, 73, 81, 83, 86, 103].

With regards to claims 5, 12 and 18, Baldwin teaches the method of claim 1, wherein the at least one parity chunk comprises a first parity chunk comprising a P parity value and a second parity chunk comprising a Q parity value [paragraphs 55-60, 63, 72, 73, 81, 83, 86, 103].

.

Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claims 7, 14 and 20, the prior art of record alone or in combination fails to teach or fairly suggest, wherein deduplicating the plurality of data chunks to obtain the plurality of deduplicated data chunks is performed after a parity value for the plurality of data chunks is performed, in combination with the other limitations found in the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 20200257457 to Matsugami teaches deduplicating data, storing said data and creating corresponding parity data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181